Citation Nr: 0206286	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-15 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently assigned a 20 percent rating due to 
arthritis and a 10 percent rating due to instability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent rating 
for a left knee disability.  During the pendency of the 
appeal, the knee has been assigned a 20 percent rating based 
on arthritis and a 10 percent rating based upon recurrent 
subluxation.  However, as those increases do not represent a 
grant of full benefits sought on appeal, this claim remains 
before the Board.

This claim was previously before the Board and was the 
subject of a March 2001 remand to develop the evidence.  That 
development has been completed and the claim is again before 
the Board.

In July 1999 the RO denied entitlement to service connection 
for a back disability and ulcer disease.  In December 1999 
the veteran's representative submitted a notice of 
disagreement with these decisions.  The RO issued a statement 
of the case later that month, but a substantive appeal was 
not submitted.  These issues have not been certified as being 
on appeal.  These issues are not before the Board.  
VAOPGCPREC 9-99 (1999).

The veteran has submitted evidence of his current left knee 
disability, made a claim for the highest possible rating, and 
has testified that the disability causes him to be 
unemployed.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case the veteran has satisfied each of 
these requirements.  His inferred claim for a total rating 
based on individual unemployability is referred to the RO for 
initial adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran has pain on flexion of the left knee that is 
equivalent to flexion limited to at least 15 degrees.

3.  The evidence does not show ankylosis, or more than slight 
recurrent subluxation or lateral instability of the left 
knee.


CONCLUSIONS OF LAW

The criteria for a 30 percent rating for arthritis of the 
left knee are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.71, 4.71a, Plate II, Diagnostic Codes 5010-5260 
(2001).

The criteria for an evaluation in excess of 10 percent for 
instability of the left knee are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has essentially held that the VCAA was satisfied 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
veteran's application for benefits.  See 38 U.S.C.A. § 5102.  
There are no outstanding VA or private medical records that 
are pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Pursuant to the March 2001 remand, the RO 
mailed the veteran a letter requesting that he identify any 
private medical records pertinent to his claim.  The veteran 
did not respond.

The veteran has also been advised of the evidence necessary 
to substantiate his claim, by means of the statement of the 
case, the supplemental statement of the case, the rating 
decisions, and the Board remand issued regarding the claim.  
See 38 U.S.C.A. § 5103A.  Therefore, the Board finds that the 
statutory and regulatory requirements with regard to notice 
and development of the veteran's claim have been satisfied.  
VA has obtained all evidence that the veteran has indicated 
is pertinent to the claim and has satisfied the duty to 
assist.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Knee disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5256 through 5261 of the 
Schedule.  38 C.F.R. § 4.71a.  

Under those criteria, a rating of 10 percent is warranted 
where the evidence shows  slight recurrent subluxation or 
lateral instability (Diagnostic Code 5257); symptomatic 
removal of a semilunar cartilage (Diagnostic Code 5259), 
limitation of knee flexion to 45 degrees (Diagnostic Code 
5260); limitation of knee extension to 10 degrees (Diagnostic 
Code 5261); or malunion of the tibia and fibula with slight 
knee or ankle disability (Diagnostic Code 5262).  

A rating of 20 percent is warranted where the evidence shows 
moderate recurrent subluxation or lateral instability 
(Diagnostic Code 5257); dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint (Diagnostic Code 5258); limitation of knee flexion to 
30 degrees (Diagnostic Code 5260); limitation of knee 
extension to 15 degrees (Diagnostic Code 5261); or malunion 
of the tibia and fibula with moderate knee disability 
(Diagnostic Code 5262).  

A rating greater than 20 percent is warranted where the 
evidence shows ankylosis of the knee (Diagnostic Code 5256); 
limitation of flexion to 15 degrees (Diagnostic Code 5260); 
limitation of extension to 20 degrees (Diagnostic Code 5261); 
or malunion of the tibia and fibula with marked knee 
disability (Diagnostic Code 5262).  38 C.F.R. § 4.71a.  

The normal range of knee motion is from 140 degrees of 
flexion to 0 degrees of extension.  38 C.F.R. § 4.71, Plate 
II.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  The use of terminology such as 
"mild" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under Diagnostic 
Code 5003 (or 5010) and for the instability under Diagnostic 
Code 5257 if a compensable rating is warranted pursuant to 
both Diagnostic Codes.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 
63604 (1997).

On examination for VA in May 1999, it was reported that the 
veteran had last worked in 1990 in a clerical capacity.  On 
examination the veteran used a cane on the left.  He could 
extend the left knee to 0 degrees and experienced pain at 
that point.  He experienced pain throughout the range of 
flexion of the left knee, but the pain became particularly 
bothersome at 100 degrees.  The examiner recommended that the 
veteran not bear weight for any prolonged periods.  It was 
noted that the veteran had been in an auto accident in 1997 
and had injured both knees.  The examiner opined that it was 
at least as likely as not that the veteran's current left 
knee disability was related to the service knee disability 
and not the 1997 accident.  

At a hearing before the undersigned held at the RO in 
December 2000, the veteran testified that he was experiencing 
difficulty moving his left knee and had experienced 
dislocations in the past.  He also testified that he had had 
to stop working in 1990 due to left knee symptomatology.

A June 2001 VA ordered examination shows that the veteran 
complained of occasional locking pain not related to the 
locking of his knee.  He had stiffness.  He took Vicodin for 
pain.  He used a cane due to catching of his knee.  He stated 
that he had pain and weakness in his knee and weakness with 
use of his left leg.  He had incomplete motion of the left 
knee.  There was episodic swelling and inflammation of the 
left knee joint.  He had a sense of instability at times.  He 
continued to have occasional dislocation or subluxation of 
his patella laterally.  He stated that bothered him to the 
point that he had decreased endurance and that he fatigued 
when walking because of pain.  His symptoms were worsened by 
walking, driving, climbing stairs, gardening, and vacuuming.  
The veteran walked with a limp on the left and had incomplete 
extension of the knee.  That knee was swollen in comparison 
to the opposite knee visually.

Examination of the left knee revealed swelling with 1 to 2+ 
effusion.  There was no redness, heat, effusion, or 
diffusion.  There was evidence quadriceps atrophy on 
inspection.  The left kneecap was enlarged compared to the 
right.  There was positive patellar grind test with a grating 
sensation in the patella.  Range of motion was to 120 degrees 
of flexion with pain throughout the arc of motion, but worse 
as the knee approached 90 degrees.  Extension was to 0 
degrees.  McMurray's test was negative.  Drawer test was 
negative.  There was pain on palpation in the medial and 
lateral joint slits.  It was particularly painful and there 
were marginal osteophytes noted in the lateral compartment at 
the femoral tibial joint level.  There was no subluxation or 
lateral instability.

Motion of the knee joint was limited by pain, fatigue, 
weakness, and lack of endurance with pain being the major 
functional limitation.  Range of motion was not limited by 
incoordination.  X-rays showed degenerative changes.  The 
examiner diagnosed moderately severe changes in the left knee 
and found that the veteran was a candidate for total knee 
arthroplasty.  On apprehension test, the veteran did not 
exhibit subluxation or lateral instability.  Range of motion 
was diminished.  There was weakened movement, increased 
fatigability, and occasional increased symptoms of locking, 
but no incoordination.

The evidence shows that the veteran underwent a left knee 
arthroscopy with debridement and patellar decompression at a 
VA facility in September 2001.  On follow up later that 
month, he was reportedly doing well.  His sutures were 
removed, and he was to return to the clinic as needed.  It 
was noted that the veteran limited to working on light duty 
until January 2002.

The Board will first evaluate the veteran's disability rating 
based upon arthritis and limitation of motion of the left 
knee.  The evidence shows that the veteran is capable of a 
range of left knee motion from 0 degrees of extension to 120 
degrees of flexion.  That level of limitation of motion would 
warrant a noncompensable rating.  However, the record also 
shows that he experiences pain throughout the entire arc of 
flexion of the knee.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Since the veteran has pain throughout the range of flexion of 
the left knee, the Board finds that he has functional 
impairment that equates to the maximum rating for limitation 
of flexion under Diagnostic Code 5260.  The maximum rating 
under that diagnostic code is 30 percent.

The veteran retains motion of the knee, and thus would not be 
entitled to a higher evaluation on the basis of ankylosis.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  The provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 are not for application in 
deciding whether a rating for ankylosis is warranted.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran would not be entitled to a higher evaluation on 
the basis of limitation of extension.  He is able to extend 
his knee fully to 0 degrees, and experiences pain only at 
that point.

The Board has also considered the veteran's current 10 
percent rating based upon instability.  The Board finds that 
the veteran's recurrent subluxation and lateral instability 
is no more than slight.  Although, the veteran has reported 
episodes of subluxation and a feeling of instablity, 
apprehension testing on the most recent VA examination did 
not reveal subluxation or lateral instability.  The recent 
record does not document any episodes of subluxation or 
instability.  Therefore, the Board finds that the evidence is 
against a finding that the veteran has more than slight 
subluxation or lateral instability.

Accordingly, the Board finds that the criteria for 
entitlement to a 30 percent rating for arthritis of the left 
knee are met, but that the evidence is against the grant of 
an evaluation in excess of 10 percent for instability of that 
joint.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.71, 4.71a, 
Plate II, Diagnostic Codes 5256 to 5262.


ORDER

A 30 percent evaluation is granted for arthritis of the left 
knee subject to the laws and regulations governing the award 
of monetary benefits.  

An evaluation in excess of 10 percent for instability of the 
left knee is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

